Rothrock, J.
When the cause was submitted to this court there W;as a motion to dismiss the appeal submitted and taken with the case. The motion appears to have been properly' served on the appellants and it was filed in this court on the twenty-first day of December, 1891. One ground of the motion is that "no assignment of errors is set out in the appellant’s abstract, or in any paper or pleading filed, or of record, in this cause, as required by section 3207 of the Code of Iowa.” The motion must be sustained. -There is no assignment of errors of record, and, under the provisions of sections. 3183 and 3207, we are required to dismiss the appeal. Dismissed.